     Case 3:19-cv-01005-BAS-LL Document 9 Filed 09/19/19 PageID.89 Page 1 of 1


                                               \
                                               ~---1/
                                                         ,
                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Anton Ewing

                                                           Civil Action No.     19cv1005-BAS-LL

                                            Plaintiff,
                                     v.
Senior Life Planning, LLC                                  CLERK'S DEFAULT JUDGMENT
                                                                IN A CIVIL CASE

                                          Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
that the Court grants in part Plaintiffs Motion for Default Judgment. Judgment is entered in favor of
Plaintiff and against Defendant on Counts 1 and 3 in the amount of $8,000. Court grants Plaintiffs
request for injunctive relief. Defendant is enjoined from contacting cellular telephone number
(619)-719-9640. Court finds Plaintiff is unable to sufficiently plead a violation of 42 U.S.C. § 227(b)
(1 )(B) (TCPA call to a residential telephone) in his second cause of action. Court sua sponte dismisses
Plaintiffs second cause of action. The litigation in this matter is concluded. The case is closed.




Date:          9/19/19                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court

                                                                By: s/ J. Haslam
                                                                                       J. Haslam, Deputy
